Case 2:20-cv-02142-PKH Document 24          Filed 10/08/20 Page 1 of 1 PageID #: 134




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION

GLICENIA C. LOGAN                                                           PLAINTIFF

v.                               No. 2:20-CV-02142

MR. KELVIN L PARKS, et al.                                              DEFENDANTS

                                     JUDGMENT

      Pursuant to the opinion and order entered in this case on this date, this matter is

DISMISSED WITH PREJUDICE.

      IT IS SO ADJUDGED this 8th day of October, 2020.


                                                      /s/P. K. Holmes, ΙΙΙ
                                                      P.K. HOLMES, III
                                                      U.S. DISTRICT JUDGE
